











AMENDED AND RESTATED MERGER AGREEMENT




by and among


Galen Capital Corporation
a Nevada corporation


and


Innolog Holdings Corporation,
a Nevada corporation


on the one hand;




and




uKarma Corporation,
a Nevada corporation,


and


GCC Merger Sub Corporation,
a Nevada corporation,


on the other hand




August 11, 2010
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
AMENDED AND RESTATED MERGER AGREEMENT




This Amended And Restated Merger Agreement, dated as of August 11, 2010 (this
“Agreement”), is made and entered into by and among Galen Capital Corporation, a
Nevada corporation (“GCC”) and Innolog Holdings Corporation (“Innolog”), on the
one hand; and GCC Merger Sub Corporation, a Nevada corporation (the “Merger
Sub”) and uKarma Corporation, a publicly traded Nevada corporation
(OTCBB:  UKMA.OB) (“uKarma”) on the other hand.  This Agreement amends and
restates that certain Merger Agreement by and among GCC, Merger Sub and uKarma
dated as of October 15, 2009 and amended by that certain First Amendment to the
Merger Agreement dated as of December 18, 2009 (as amended, “Prior Agreement”).


RECITALS

 
WHEREAS pursuant to the Prior Agreement the parties agreed that uKarma would
acquire GCC through the merger of Merger Sub with and into GCC and that all of
the issued and outstanding shares of capital stock of GCC shall be converted
into the right to receive shares of the capital stock of uKarma (the “uKarma
Shares”);


WHEREAS, pursuant to the Agreement, the parties among other things, have agreed
that Innolog, not GCC, shall be merged with and into Merger Sub such that uKarma
will acquire Innolog, not GCC,  through the merger of Merger Sub with and into
Innolog (the “Acquisition”) upon the terms and conditions hereinafter set forth
in this Agreement;


WHEREAS, the respective Board of Directors of GCC, the Merger Sub and uKarma
previously adopted resolutions approving uKarma’s acquisition of GCC through
the  Acquisition upon the terms and conditions hereinafter set forth in this
Agreement;


WHEREAS, the shareholders of Innolog (the “Innolog Shareholders”) have approved
the Acquisition pursuant to the terms and conditions of this Agreement;


WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(A) and/or 368(a)(2)(E) of the Code and
the regulations corresponding thereto, so that the Acquisition shall qualify as
a tax free reorganization under the Code.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


ARTICLE 1
THE ACQUISITION


1.1           The Acquisition.  At the Effective Time (as defined below) and
subject to the terms and conditions of this Agreement and the applicable
provisions of Nevada law, the Merger Sub shall be merged with and into Innolog,
the separate coexistence of Merger Sub shall cease and Innolog shall continue as
the surviving corporation (sometimes referred to herein as the “Surviving
Corporation”).


1.2           Effective Time. The closing of the Acquisition (the “Closing”)
shall take place as promptly as practicable on or before August 16, 2010, or on
such other date as may be mutually agreed upon by the parties.  Such date is
referred to herein as the “Closing Date.”   This Agreement may be terminated by
any party if the Closing does not occur by August 31, 2010 provided such
terminating party is not in breach of this Agreement.  On the Closing Date, the
parties hereto shall cause the Acquisition to be consummated by filing an
Articles of Merger (or like instrument), in substantially the form attached
hereto as Exhibit A (the “Articles of Merger”), with the Secretary of State of
Nevada, in accordance with the relevant provisions of applicable law (the time
of acceptance by the Secretary of State of Nevada of such filing being referred
to herein as the “Effective Time”).
 
 
2

--------------------------------------------------------------------------------

 

 
1.3           Effect of the Acquisition.  At the Effective Time, the effect of
the Acquisition shall be as provided in the applicable provisions of Nevada
law.  Without limiting the generality of the foregoing, and subject thereto, at
the Effective Time, all the property, rights, privileges, powers and franchises
of the Merger Sub and Innolog shall vest in the Surviving Corporation, and all
debts, liabilities, obligations, restrictions, disabilities and duties of the
Merger Sub and Innolog shall become the debts, liabilities, obligations,
restrictions, disabilities and duties of the Surviving Corporation.


1.4           Charter Documents, Directors, and Officers of the Surviving
Corporation. At and as of the Effective Time, (i) the Articles of Incorporation
and the Bylaws of Innolog shall be the Articles of Incorporation and Bylaws of
the Surviving Corporation until thereafter amended as provided by applicable
law, (ii) the directors of Innolog immediately prior to the Effective Time will
be the initial directors of the Surviving Corporation, until their successors
are elected and qualified, and (iii) the officers of Innolog immediately prior
to the Effective Time will be the initial officers of the Surviving Corporation,
until their successors are elected and qualified.


1.5           Conversion of Capital Stock.  The conversion of shares of Innolog
common stock and preferred stock is intended to cause the current Innolog
shareholders on a fully-diluted basis to hold 95% of the outstanding uKarma
common stock immediately after the Closing while current uKarma shareholders
would hold the other 5% of the outstanding uKarma common stock on a
fully-diluted basis immediately after the Closing.


(a)                 Common Stock. Each share of Common Stock of Innolog (the
“Innolog Common Stock”) issued and outstanding immediately prior to the
Effective Time shall at the Effective Time, without any action on the part of
any holder thereof, forthwith cease to exist and be converted into the right to
receive that number of  shares of Common Stock of uKarma (“uKarma Common Stock”)
equal to the uKarma Exchange Ratio (as defined below).   Except as otherwise
provided herein, commencing immediately after the Effective Time, each
certificate which, immediately prior to the Effective Time, represented issued
and outstanding shares of Innolog Common Stock shall thereafter evidence only
the right to receive that portion of the merger consideration allocable to such
shares as described herein.  The “uKarma Exchange Ratio” means the number equal
to the quotient of (1) the number of all outstanding uKarma Common
Stock  immediately prior to closing multiplied by 95/5 divided by (2) that
number of all outstanding Innolog Common  Stock on a fully-diluted basis
(including Innolog Preferred Stock as if such preferred stock were converted
into common stock and Innolog warrants as if such warrants were exercised) prior
to Closing.  In the event that there are 90,199,070 Innolog Common Stock shares
on a fully-diluted basis outstanding, then the uKarma Exchange Ratio shall be
one share of uKarma Common Stock for one share of Innolog Common Stock (on a
post-reverse stock split basis as set forth in Section 5.12).


(b)                 Preferred Stock.  Each share of Preferred Stock of Innolog
(“Innolog Preferred Stock”) issued and outstanding immediately prior to the
Effective Time shall at the Effective Time, without any action on part of any
holder thereof, forthwith cease to exist and be converted into the right to
receive  that number of shares of uKarma Preferred Stock (“uKarma Preferred
Stock”) equal to the uKarma Exchange Ratio.     Except as otherwise provided
herein, commencing immediately after the Effective Time, each certificate which,
immediately prior to the Effective Time, represented issued and outstanding
shares of Innolog Preferred Stock shall thereafter evidence only the right to
receive that portion of the merger consideration allocable to such shares as
described herein.


 
3

--------------------------------------------------------------------------------

 


(c)                 Innolog Derivative Securities.  At the Effective Time all
unexpired and unexercised options and warrants to purchase shares of Innolog
Common Stock (“Innolog Options”) then outstanding, whether vested or unvested
together with Innolog’s Stock Option Plan shall be assumed by uKarma in
accordance with the provisions herein.  Each Innolog Option assumed herein shall
continue to have, and be subject to, the same terms and conditions as were
applicable to such Innolog Option immediately prior to the Effective Time except
that such Innolog Option shall be exercisable for that number of Innolog Options
as set forth on Schedule 1.5(c)  (together with Innolog Options, “Innolog
Derivative Securities”).  Innolog represents that it has no convertible debt
.  The exercise price at which uKarma options or warrants into uKarma Preferred
Stock may be exercised (as applicable) into uKarma Common Stock shall be based
on the exercise price of the Innolog Derivative Security and also proportional
to the ratio at which Innolog Common Stock may be exchanged for uKarma Common
Stock.


(d)                 Fractional Shares.  No fraction of a share of uKarma
securities will be issued in the Acquisition, but in lieu thereof, the shares to
be distributed to each holder of shares of Innolog Common Stock, Innolog
Preferred Stock or Innolog Derivative Securities (collectively, the “Innolog
Capital Stock”) shall be rounded up to the nearest whole share (after
aggregating all fractional shares of uKarma Shares to be received by such
holder).


(e)                 Merger Sub.  Each share of common stock of the Merger Sub,
issued and outstanding immediately prior to the Effective Time shall remain
outstanding as one validly issued, fully paid and nonassessble share of common
stock of the Surviving Corporation.  From and after the Effective Time, each
share certificate of the Merger Sub theretofore evidencing ownership of any such
shares shall continue to evidence ownership of such shares of capital stock of
the Surviving Corporation.


1.6           Dissenting Shares.  Notwithstanding any provision of this
Agreement to the contrary, any shares of Innolog Capital Stock  held by a holder
who has demanded and perfected appraisal rights for such shares in accordance
with Nevada law and who, as of the Effective Time, has not effectively withdrawn
or lost such appraisal or dissenters’ rights (“Dissenting Shares”) shall not be
converted into or represent a right to receive uKarma Shares pursuant to Section
1.5 but the holder thereof shall only be entitled to such rights as are granted
under Nevada law.  Notwithstanding the foregoing, if any holder of shares of
Innolog Capital Stock who demands appraisal of such shares under Nevada law
shall effectively withdraw or lose the right to appraisal, then, as of the later
of (i) the Effective Time or (ii) the occurrence of such event, such holder’s
shares shall automatically convert into and represent only the right to receive
uKarma Shares as provided herein, without interest thereon, upon surrender to
uKarma of the certificate representing such shares in accordance with Section
1.7 of this Agreement.


1.7           Exchange Procedures.  As the Effective Time, Innolog shall deliver
to uKarma the Innolog certificates, which prior to the Effective Time,
represented all of the issued and outstanding shares of capital stock of Innolog
(the “Certificates”).  Upon surrender of a Certificate for cancellation to
uKarma or such other agent or agents as may be appointed by uKarma, together
with any documents reasonably requested, the holder of such Certificate shall be
entitled to receive in exchange therefor the number of shares such holder has a
right to receive pursuant to the provisions of this Article 1, and the
Certificate so surrendered shall be cancelled.  In the event any Certificates
have been lost, stolen or destroyed, uKarma or its agent or agents shall issue
that number of uKarma shares deliverable in respect thereof pursuant to this
Article 1 in exchange for such lost, stolen or destroyed Certificates, upon the
making of an affidavit of that fact by the holder thereof and, at the discretion
of uKarma or its agents, the delivery of a bond in such sum as indemnity against
any claim that may be made against uKarma or its agents with respect to the
Certificates alleged to have been lost, stolen or destroyed.
 
 
4

--------------------------------------------------------------------------------

 
 
1.8  Payment Advances.  Innolog shall pay to uKarma an amount equal to $525,000
(“Cash Payment”).  The parties acknowledge that $475,000 of the Cash Payment has
already been paid to uKarma as a non-refundable deposit; all of which has been
paid to uKarma by GCC prior to the date of this Agreement.  The remaining
$50,000 of the Cash Payment shall be due and payable from Innolog to uKarma’s
subsidiary Amazing Living, Inc. (“ALI”) upon the Closing pursuant to the Escrow
Agreement (of which ALI will immediately transfer $25,000 to Richardson & Patel
LLP).  Innolog shall also pay Richardson & Patel LLP $25,000 through an escrow
amounts pursuant to the Escrow Agreement.


An extra $12,500 has been advanced by Innolog to uKarma prior to execution of
this Agreement to pay accounting and other associated charges for  the Company’s
Form 10-Q for the quarter ended June 30, 2010.  If Spector and Associates, LLP
bills uKarma for an additional $11,500 in order to add financial projections of
Innolog into uKarma’s 10-Q, then such amount would also be immediately due and
payable to uKarma. In addition, legal expenses related to the Company’s 10-Q
shall be paid directly to Richardson & Patel by Innolog.  If the Closing has not
occurred by August 15, 2010, Innolog and uKarma may negotiate (at each party’s
sole discretion) to extend the date of the Closing but only if Innolog and
uKarma also negotiate payment of additional interim advances prior to the
Closing.     At Closing, the remaining portion of the Cash Payment, will be
delivered via wire transfer by Innolog to uKarma to a wire account designated in
writing by uKarma’s Chief Executive Officer.  After the Closing, Innolog shall
pay for the other out-of-pocket costs associated with Company’s Form 10-Q,
including without limitation, legal costs.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF INNOLOG


Except as set forth in the Disclosure Schedule, if any, Innolog hereby
represents and warrants to uKarma as follows:


2.1           Organization. Innolog has been duly organized, is validly existing
as a corporation and is duly qualified to do business as a corporation and is in
good standing in each jurisdiction in which the ownership of its properties, the
employment of its personnel or the conduct of its business requires it to be so
qualified, except where the failure to be so qualified would not have a material
adverse effect on Innolog’s financial condition, results of operations or
business.


2.2           Capitalization. The authorized capital stock of Innolog consists
of (a) 100,000,000 shares of its common stock, $.001 par value, of which
immediately prior to the Closing, 8,802,533 shares shall be issued and
outstanding and (b) 50,000,000 shares of its preferred stock, $.001 par value,
of which immediately prior to the Closing 36,964,758 shall be issued and
outstanding.    All of the issued and outstanding shares of capital stock of
Innolog, as of the Closing, are duly authorized, validly issued, fully paid,
non-assessable and free of preemptive rights.    Except for warrants to purchase
43,851,857 shares of Innolog common stock, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any Innolog Shares, or contracts, commitments, understandings or
arrangements by which Innolog or any of its subsidiaries is or may become bound
to issue additional Innolog Shares or Innolog Derivative Securities.  A “Person”
shall refer to any natural person, partnership, corporation, trust, or other
organization or entity.
 
 
5

--------------------------------------------------------------------------------

 
 
2.3           Certain Corporate Matters. Innolog has full corporate power and
authority and all authorizations, licenses and permits necessary to carry on the
business in which it is engaged and to own and use the properties owned and used
by it.


2.4           Authority Relative to this Agreement.  Innolog has the requisite
power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution, delivery and performance of this Agreement
by Innolog and the consummation by Innolog of the transactions contemplated
hereby have been duly authorized by the Board of Directors of Innolog and no
other actions on the part of Innolog are necessary to authorize this Agreement
or the transactions contemplated hereby. This Agreement has been duly and
validly executed and delivered by Innolog and constitutes a valid and binding
agreement of Innolog, enforceable against Innolog in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity.


2.5           Consents and Approvals; No Violations.  Except for applicable
requirements of federal securities laws and state securities or blue-sky laws,
no filing with, and no permit, authorization, consent or approval of, any third
party, public body or authority is necessary for the consummation by Innolog of
the transactions contemplated by this Agreement. Neither the execution and
delivery of this Agreement by Innolog nor the consummation by Innolog of the
transactions contemplated hereby, nor compliance by Innolog with any of the
provisions hereof, will (a) conflict with or result in any breach of any
provisions of the charter or Bylaws of Innolog, (b) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, license, contract, agreement or other instrument or obligation to
which Innolog or any Subsidiary (as hereinafter defined)  is a party or by which
they any of their respective properties or assets may be bound or (c) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
Innolog or any Subsidiary, or any of their respective properties or assets,
except in the case of clauses (b) and (c) for violations, breaches or defaults
which are not in the aggregate material to Innolog or any Subsidiary taken as a
whole.


2.6           Books and Records. The books and records of Innolog delivered to
uKarma prior to the Closing fully and fairly reflect the transactions to which
Innolog is a party or by which they or their properties are bound.


2.7           Financial Statements.


(a)           Innolog shall deliver to uKarma prior to with the closing are the
audited consolidated balance sheet of Innolog as of  December 31, 2009 and the
audited financial statements of Innovative Logistics Techniques, Inc for
December 31, 2009 and December 31, 2008 and the related statement of operations,
shareholders’ equity and cash flows for the period since inception, together
with the unqualified report thereon (except with respect to continuation as a
going concern) of Spector & Associates LLP, independent auditors (collectively,
“Innolog Audited Financials”) and the unaudited consolidated balance sheet of
Innolog  and Innovative Logistics Techniques, Inc. as of  March 31, 2010 and the
related statement of operations, shareholders’ equity and cash flows for the
period since inception, together with the unqualified report thereon (except
with respect to continuation as a going concern) (“Innolog Interim Financials”).
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Innolog’s Audited Financials and Innolog Interim Financials
(together, “Innolog’s Financial Statements”) are (i) prepared and delivered in
accordance with the books and records of Innolog, (ii) correct and complete,
(iii) fairly present the financial position and results of operations of Innolog
and each Subsidiary as of the dates indicated, and (iv) prepared in accordance
with U.S. GAAP (except that (x) unaudited financial statements may not be in
accordance with GAAP because of the absence of footnotes normally contained
therein, and (y) interim (unaudited) financials are subject to normal year-end
audit adjustments that in the aggregate will not have a material adverse effect
on Innolog or any Subsidiary, their respective businesses, financial conditions
or results of operations.


2.8           Intellectual Property.  Innolog has no knowledge of any claim
that, or inquiry as to whether, any product, activity or operation of Innolog
infringes upon or involves, or has resulted in the infringement of, any
trademarks, trade-names, service marks, patents, copyrights or other proprietary
rights of any other person, corporation or other entity; and no proceedings have
been instituted, are pending or are threatened.


2.9           Litigation. Innolog is not subject to any judgment or order of any
court or administrative agency of any jurisdiction, domestic or foreign, nor is
there any charge, complaint, lawsuit or governmental investigation pending
against Innolog. Innolog is not a plaintiff in any action, domestic or foreign,
judicial or administrative. There are no existing actions, suits, proceedings
against or investigations of Innolog, and Innolog knows of no basis for such
actions, suits, proceedings or investigations. There are no unsatisfied
judgments, orders, decrees or stipulations affecting Innolog or to which Innolog
is a party.


2.10           Legal Compliance. To the best knowledge of Innolog, after due
investigation, no claim has been filed against Innolog alleging a violation of
any applicable laws and regulations of foreign, federal, state and local
governments and all agencies thereof. Innolog hold all of the material permits,
licenses, certificates or other authorizations of foreign, federal, state or
local governmental agencies required for the conduct of their respective
businesses as presently conducted.


2.11           Disclosure. The representations and warranties and statements of
fact made by Innolog in this Agreement are, as applicable, accurate, correct and
complete and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained herein not false or misleading.




2.12           Shareholders; Accredited Investor Status.  To the best knowledge
of Innolog, all shareholders of Innolog have reviewed, completed and executed a
Confidential Information Questionnaire regarding their status as accredited
investors as defined under Rule 144 of the Securities Act.  These completed
questionnaires have been delivered to uKarma.



ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF
UKARMA


Except as set forth in the Disclosure Schedule, if any, and the SEC Documents,
uKarma hereby represents and warrants to Innolog as follows:


3.1           Organization. uKarma and Merger Sub is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation, and has the requisite corporate power to carry on its
business as now conducted.
 
 
7

--------------------------------------------------------------------------------

 
 
3.2           Capitalization.  uKarma’s authorized capital stock consists of
120,000,000 shares of capital stock (but will be increased to 250,000,000 shares
at Closing), including 100,000,000 of which is designated as Common Stock, par
value $0.001 (which will be increased to 200,000,000 shares at Closing), of
which 52,791,982 shares are issued and outstanding as of this date (and
4,747,095 will be issued and outstanding as of the Closing Date, subject to
slight adjustment for additional shares due to rounding) and 20,000,000 of which
is designated as Preferred Stock (which will be increased to 50,000,000
designated shares of Preferred Stock at Closing), par value $0.001, of which no
shares are issued and outstanding.  When issued, uKarma Shares and the
securities into which uKarma Shares can be converted into will be duly
authorized, validly issued, fully paid, non-assessable and free of preemptive
rights.  Except as set forth in SEC Documents, (a) there are no outstanding or
authorized options, rights, warrants, calls, convertible securities, rights to
subscribe, conversion rights or other agreements or commitments to which uKarma
is a party or which are binding upon uKarma providing for the issuance by uKarma
or transfer by uKarma of additional shares of uKarma’s capital stock and uKarma
has not reserved any shares of its capital stock for issuance, nor are there any
outstanding stock option rights, phantom equity or similar rights, contracts,
arrangements or commitments to issue capital stock of uKarma; (b)  there are no
voting trusts or any other agreements or understandings with respect to the
voting of uKarma’s capital stock;   (c) here are no obligations of uKarma to
repurchase, redeem or otherwise require any shares of its capital stock as of
the Closing and (d)   there are no obligations of uKarma to register any shares
of its outstanding common stock, or shares of common stock issuable upon
exercise or conversion of any outstanding securities, either on demand,
piggybacked on other registrations, or otherwise.


3.3           Certain Corporate Matters. Each of uKarma and Merger Sub has full
corporate power and authority and all authorizations, licenses and permits
necessary to carry on the business in which it is engaged or in which it
proposes presently to engage and to own and use the properties owned and used by
it. uKarma has delivered to Innolog true, accurate and complete copies of its
and Merger Sub’s certificate or articles of incorporation and bylaws, which
reflect all restatements of and amendments made thereto at any time prior to the
date of this Agreement. The records of meetings of the shareholders and Board of
Directors of uKarma are complete and correct in all material respects. The stock
records of uKarma and the shareholder lists of uKarma that uKarma has previously
furnished to Innolog are complete and correct in all material respects and
accurately reflect the record ownership and the beneficial ownership of all the
outstanding shares of uKarma’s capital stock and any other outstanding
securities issued by uKarma.  Except as set forth in the SEC Documents, uKarma
is not in default under or in violation of any provision of its certificate or
articles of incorporation or bylaws in any material respect.  uKarma is not in
any material default or in violation of any restriction, lien, encumbrance,
indenture, contract, lease, sublease, loan agreement, note or other obligation
or liability by which it is bound or to which any of its assets is subject.


3.4           Authority Relative to this Agreement.  uKarma and Merger Sub have
the requisite power and authority to enter into this Agreement and carry out its
obligations hereunder.  The execution, delivery and performance of this
Agreement by uKarma and Merger Sub and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of
uKarma and Merger Sub and no other actions on the part of uKarma and Merger Sub
are necessary to authorize this Agreement or the transactions contemplated
hereby.  This Agreement has been duly and validly executed and delivered by
uKarma and Merger Sub and constitutes a valid and binding obligation of uKarma
and Merger Sub, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.
 
 
8

--------------------------------------------------------------------------------

 
 
3.5           Consents and Approvals; No Violations. Except for applicable
requirements of federal securities laws and state securities or blue sky laws,
no filing with, and no permit, authorization, consent or approval of, any third
party, public body or authority is necessary for the consummation by uKarma of
the transactions contemplated by this Agreement. Neither the execution and
delivery of this Agreement by uKarma nor the consummation by uKarma of the
transactions contemplated hereby, nor compliance by uKarma with any of the
provisions hereof, will (a) conflict with or result in any breach of any
provisions of the charter or Bylaws of uKarma, (b) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, license, contract, agreement or other instrument or obligation to
which uKarma or any Subsidiary (as hereinafter defined)  is a party or by which
they any of their respective properties or assets may be bound or (c) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
uKarma or any Subsidiary, or any of their respective properties or assets,
except in the case of clauses (b) and (c) for violations, breaches or defaults
which are not in the aggregate material to uKarma or any Subsidiary taken as a
whole.


3.6           SEC Documents.  uKarma hereby makes reference to all documents it
has filed with the United States Securities and Exchange Commission (the “SEC”),
some of which are posted on the SEC’s website, www.sec.gov  (collectively, the
“SEC Documents”).  The SEC Documents constitute all of the documents and reports
that uKarma was required to file with the SEC pursuant to the Securities Act and
the rules and regulations promulgated thereunder by the SEC since the
effectiveness of uKarma’s Form SB-2.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and/or the Exchange Act, as the case may require, and the rules
and regulations promulgated thereunder and none of the SEC Documents contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
consolidated financial statements of uKarma included in the SEC Documents comply
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with generally accepted accounting principles in the
United States (except, in the case of unaudited statements, as permitted by the
applicable form under the Securities Act and/or the Exchange Act) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly present the financial position of uKarma as of the
dates thereof and its consolidated statements of operations, shareholders’
equity and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal and recurring year-end audit adjustments which
were and are not expected to have a material adverse effect on uKarma, its
business, financial condition or results of operations).  Except as and to the
extent set forth on the balance sheet of uKarma as of March 31, 2010, including
the notes thereto, uKarma has no liability or obligation of any nature (whether
accrued, absolute, contingent or otherwise and whether required to be reflected
on a balance sheet or not).  Neither uKarma nor its officers or directors have
received any correspondence from the SEC commenting on any SEC Document.


3.7           Financial Statements.


(a)           Included in the SEC Documents are the audited consolidated balance
sheet of uKarma as at December 31, 2009 and 2008 and the related statement of
operations, shareholders’ equity and cash flows for the two years then ended,
together with the unqualified report thereon (except with respect to
continuation as a going concern) of Spector and Wong, LLP (“Spector”),
independent auditors (collectively, “uKarma’s Audited Financials”).


(b)           uKarma’s Audited Financials (“uKarma’s Financial Statements”) are
(i) in accordance with the books and records of uKarma, (ii) correct and
complete, (iii) fairly present the financial position and results of operations
of uKarma and each Subsidiary as of the dates indicated, and (iv) prepared in
accordance with U.S. GAAP (except that (x) unaudited financial statements may
not be in accordance with GAAP because of the absence of footnotes normally
contained therein, and (y) interim (unaudited) financials are subject to normal
year-end audit adjustments that in the aggregate will not have a material
adverse effect on uKarma or any Subsidiary, their respective businesses,
financial conditions or results of operations.
 
 
9

--------------------------------------------------------------------------------

 
 
3.8           Events Subsequent to Financial Statements. Except as disclosed in
Schedule 3.8, since March 31, 2010, there has not been:


(a)           Any incurrence of indebtedness or liability or assumption of
obligations by uKarma or any Subsidiary other than incurrences of indebtedness
by ALI;


(b)           Any change made or authorized in the Certificate of Incorporation
or Bylaws of uKarma or any Subsidiary, except as contemplated under this
Agreement;


(c)           Any loan to or other transaction with any officer, director or
shareholder of uKarma or any Subsidiary giving rise to any claim or right of
uKarma or any Subsidiary against any such person or of such person against
uKarma or any Subsidiary.


3.9           Liabilities. Except as otherwise disclosed in uKarma’s Financial
Statements and SEC Documents or the Disclosure Schedule, neither uKarma nor any
Subsidiary has any liability or obligation whatsoever, either direct or
indirect, matured or unmatured, accrued, absolute, contingent or otherwise
except as contemplated in the remainder of this section below.  In addition,
uKarma represents that upon Closing, neither uKarma nor any Subsidiary (except
for Awesome Living, Inc.) will have any material liability or obligation
whatsoever, either direct or indirect, matured or unmatured, accrued, absolute,
contingent or otherwise, and uKarma is not a party to any executory agreement
except as contemplated by the remainder of this section below. uKarma has or at
closing, will have either, (a) discontinued all of its business operations
without any material adverse effect upon uKarma, (b) assigned its business
operations (including all assets and liabilities of uKarma) to a wholly-owned
subsidiary whose equity securities will be held by a liquidating trust and
distributed to uKarma shareholders prior to the Closing, pending compliance with
Federal securities regulations governing spin-offs or (c) assigned its business
operations to a wholly-owned subsidiary whose equity securities will be spun-off
by uKarma to either (i) an affiliate of uKarma management in exchange for a
promissory note equal to the dollar amount of such business operations offset by
assumed liabilities or (ii) the holders of uKarma common stock immediately prior
to the Closing, pending compliance with Federal securities regulations governing
spin-offs .


3.10           Tax Matters. Except as disclosed in Schedule 3.10:


(a)           uKarma and each Subsidiary have duly filed all material federal,
state, local and foreign tax returns required to be filed by or with respect to
them with the Internal Revenue Service or other applicable taxing authority, and
no extensions with respect to such tax returns have been requested or granted;


(b)           uKarma and each Subsidiary have paid, or adequately reserved
against in uKarma’s Financial Statements, all material taxes due, or claimed by
any taxing authority to be due, from or with respect to them;


(c)           To the best knowledge of uKarma, there has been no material issue
raised or material adjustment proposed (and none is pending) by the Internal
Revenue Service or any other taxing authority in connection with any of uKarma’s
or any Subsidiary’s tax returns;
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           No waiver or extension of any statute of limitations as to any
material federal, state, local or foreign tax matter has been given by or
requested from uKarma or any Subsidiary; and


           For the purposes of this Section 3.10, a tax is due (and must
therefore either be paid or adequately reserved against in uKarma’s Financial
Statements) only on the last date payment of such tax can be made without
interest or penalties, whether such payment is due in respect of estimated
taxes, withholding taxes, required tax credits or any other tax.


3.11           Real Property.  Neither uKarma nor any Subsidiary owns or leases
any real property.


3.12           Books and Records. The books and records of uKarma and each
Subsidiary delivered to Innolog prior to the Closing fully and fairly reflect
the transactions to which uKarma each Subsidiary is a party or by which they or
their properties are bound.


3.13           Intellectual Property. uKarma has no knowledge of any claim that,
or inquiry as to whether, any product, activity or operation of uKarma or any
Subsidiary infringes upon or involves, or has resulted in the infringement of,
any trademarks, trade-names, service marks, patents, copyrights or other
proprietary rights of any other person, corporation or other entity; and no
proceedings have been instituted, are pending or are threatened.


3.14           Litigation. Neither uKarma nor any Subsidiary is subject to any
judgment or order of any court or administrative agency of any jurisdiction,
domestic or foreign, nor is there any charge, complaint, lawsuit or governmental
investigation pending against uKarma or any Subsidiary other than as stated in
the SEC documents related to Fischer v uKarma et al. Neither uKarma nor any
Subsidiary is a plaintiff in any action, domestic or foreign, judicial or
administrative. Other than as set forth in the SEC Documents, there are no
existing actions, suits, proceedings against or investigations of uKarma or any
Subsidiary, and uKarma knows of no basis for such actions, suits, proceedings or
investigations. There are no unsatisfied judgments, orders, decrees or
stipulations affecting uKarma or any Subsidiary or to which uKarma or any
Subsidiary is a party.


3.15           Subsidiaries.  Except as set forth in Schedule 3.15, uKarma does
not own any capital stock or have any interest of any kind whatsoever in any
corporation, partnership, or other form of business organization (any such
organization is referred to as a “Subsidiary”).



3.16           Internal Accounting Controls.  uKarma maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
uKarma has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for uKarma and designed such
disclosure controls and procedures to ensure that material information relating
to uKarma is made known to the certifying officers by others within those
entities, particularly during the period in which uKarma’s Form 10-KSB or
10-QSB, as the case may be, is being prepared.  uKarma’s certifying officers
have evaluated the effectiveness of uKarma’s controls and procedures as of end
of the filing period prior to the filing date of the Form 10-Q for the quarter
ended June 30, 2009 (such date, the “Evaluation Date”).  uKarma presented in its
most recently filed Form 10-K or Form 10-Q the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no significant changes in uKarma’s internal controls (as such
term is defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to
the Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.
 
 
11

--------------------------------------------------------------------------------

 


3.17           Listing and Maintenance Requirements.  Except as set forth on
Schedule 3.17, uKarma is currently quoted on the OTC Bulletin Board and uKarma
has not, in the 12 months preceding the date hereof, received any notice from
the OTC Bulletin Board or the NASD or any trading market on which uKarma’s
common stock is or has been listed or quoted to the effect that uKarma is not in
compliance with the quoting, listing or maintenance requirements of the OTCBB or
such other trading market.  uKarma is, and has no reason to believe that it will
not, in the foreseeable future continue to be, in compliance with all such
quoting, listing and maintenance requirements.
 
3.18           No SEC or NASD Inquiries.  Neither uKarma nor any of its past or
present officers or directors is, or has ever been, the subject of any formal or
informal inquiry or investigation by the SEC or NASD.


3.19           Disclosure. The representations and warranties and statements of
fact made by uKarma in this Agreement are, as applicable, accurate, correct and
complete and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained herein not false or misleading.



ARTICLE 4
INDEMNIFICATION


4.1           Mutual Indemnification.  Each of uKarma and Innolog (“Indemnifying
Party”) agree to indemnify the other party (“Indemnified Signing Party”) and its
shareholders and each of the officers, agents and directors of the Indemnified
Signing Party  (each an “Indemnified Party”) against any loss, liability, claim,
damage or expense (including, but not limited to, any and all expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or any claim whatsoever) (“Loss”) to
which it or they may become subject arising out of or based on (i) any breach of
or inaccuracy in any of the representations and warranties or covenants or
conditions made by the Indemnifying Party herein in this Agreement;  and (ii)
any and all liabilities existing prior to the Closing, including without
limitation, any liabilities arising from the claim filed on June 17, 2009
against uKarma by Jeffrey Fischer,  or arising out of or in connection with: (A)
any of the assets of the Indemnifying Party or any Subsidiary prior to the
Closing; or (B) the operations of the Indemnifying Party prior to the
Closing.   Innolog shall indemnify uKarma’s officers, directors, shareholders
and agents prior to Closing for all Losses to which such Indemnified Parties may
become subject arising out of or based on the operations of uKarma or any
Subsidiary (other than ALI, a subsidiary of uKarma as described in Section 5.10
below) subsequent to the Closing.  ALI shall indemnify uKarma’s officers,
directors, shareholders and agents subsequent to Closing for all Losses to which
such Indemnified Parties may become subject arising out of or based on the
operations of ALI subsequent to the Closing.


4.2           Indemnification Procedures.  If any action shall be brought
against any Indemnified Party in respect of which indemnity may be sought
pursuant to this Agreement, such Indemnified Party shall promptly notify the
Indemnifying Party in writing, and the Indemnifying Party shall have the right
to assume the defense thereof with counsel of its own choosing.  Any Indemnified
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party except to the extent that the
employment thereof has been specifically authorized by the Indemnifying Party in
writing, the Indemnifying Party has failed after a reasonable period of time to
assume such defense and to employ counsel or in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Indemnifying Party and the position of such
Indemnified Party.  The Indemnifying Party will not be liable to any Indemnified
Party under this Article 5 for any settlement by an Indemnified Party effected
without the Indemnifying Party’s prior written consent, which shall not be
unreasonably withheld or delayed; or to the extent, but only to the extent that
a loss, claim, damage or liability is attributable to any Indemnified Party’s
indemnification pursuant to this Article 5.


 
12

--------------------------------------------------------------------------------

 


ARTICLE 5
COVENANTS AND AGREEMENTS OF THE PARTIES
EFFECTIVE PRIOR TO CLOSING


5.1    Corporate Examinations and Investigations.  Prior to the Closing, each
party shall be entitled, through its employees and representatives, to make such
investigations and examinations of the books, records and financial condition of
Innolog and uKarma (and any Subsidiary) as each party may request.  In order
that each party may have the full opportunity to do so, Innolog and uKarma shall
furnish each party and its representatives during such period with all such
information concerning the affairs of Innolog or uKarma or any Subsidiary as
each party or its representatives may reasonably request, including without
limitation, customary schedules listing material contracts; real and personal
properties; pending, threatened and contemplated legal proceedings; employees;
assets and liabilities, including contingencies and commitments.  Innolog and
uKarma shall cause Innolog or uKarma and their respective officers, employees,
consultants, agents, accountants and attorneys to cooperate fully with each
party’s representatives in connection with such review and examination and to
make full disclosure of all information and documents requested by each party
and/or its representatives.  Any such investigations and examinations shall be
conducted at reasonable times and under reasonable circumstances, it being
agreed that any examination of original documents will be at each party’s
premises, with copies thereof to be provided to each party and/or its
representatives upon request.


5.2           Cooperation; Consents.  Prior to the Closing, each party shall
cooperate with the other parties to the end that the parties shall (i) in a
timely manner make all necessary filings with, and conduct negotiations with,
all authorities and other persons the consent or approval of which, or the
license or permit from which is required for the consummation of the Closing and
(ii) provide to each other party such information as the other party may
reasonably request in order to enable it to prepare such filings and to conduct
such negotiations.


5.3           Conduct of Business.  Subject to the provisions hereof and unless
contemplated by this Agreement, from the date hereof through the Closing, each
party hereto shall  (i) conduct its business in the ordinary course and in such
a manner so that the representations and warranties contained herein shall
continue to be true and correct in all material respects as of the Closing as if
made at and as of the Closing and (ii) not enter into any material transactions
or incur any material liability not required or specifically contemplated
hereby, without first obtaining the written consent of Innolog and Innolog
Shareholders on the one hand and uKarma on the other hand;.  Without the prior
written consent of Innolog, Innolog Shareholders, and uKarma, except as required
or specifically contemplated hereby, each party shall not undertake or fail to
undertake any action if such action or failure would render any of said
warranties and representations untrue in any material respect as of the Closing.
 
 
13

--------------------------------------------------------------------------------

 
 
               5.4                                Litigation.    From the date
hereof through the Closing, each party hereto shall promptly notify the
representative of the other parties of any lawsuits, claims, proceedings or
investigations which after the date hereof are threatened or commenced against
such party or any of its affiliates or any officer, director, employee,
consultant, agent or shareholder thereof, in their capacities as such, which, if
decided adversely, could reasonably be expected to have a material adverse
effect upon the condition (financial or otherwise), assets, liabilities,
business, operations or prospects of such party or any of its subsidiaries.


               5.5                                Notice of Default.  From the
date hereof through the Closing, each party hereto shall give to the
representative of the other parties prompt written notice of the occurrence or
existence of any event, condition or circumstance occurring which would
constitute a violation or breach of this Agreement by such party or which would
render inaccurate in any material respect any of such party’s representations or
warranties herein.


               5.6                                D & O Insurance.  Immediately
after the Closing, Innolog shall cause uKarma to obtain directors and officers
liability insurance with a minimum coverage of $2.0 million that also covers
past directors and officers of uKarma, including without limitation, Bill
Glaser.  In the event that Innolog fails to obtain such insurance for uKarma
within 30 days of the Closing, at Bill Glaser’s option Innolog shall pay to
ALI  $25,000, and an additional $25,000 per 30 days thereafter that Innolog has
not caused uKarma to purchase such D & O insurance of at least $2.0 million in
coverage on behalf of uKarma directors and officers that will resign immediately
prior to or immediately following the Closing.


5.7           Audit.  Innolog shall have completed its consolidated audited
financial statements for the fiscal years ended December 31, 2009 and Innovative
Logistics Techniques, Inc. for 2008 and 2009 and its consolidated unaudited
finacial statements for the quarter ended March 31, 2010 before the date of this
Agreement.


5.8           Innolog Preferred Stock. Innolog has authorized a series of
preferred stock called “Series A Preferred Stock” (“Innolog Preferred Stock”)
Innolog has authorize 50,000,000 shares of Innolog Preferred Stock for issuance
and has issued 36,964,758 shares.  The Innolog Preferred Stock shall be
convertible into Innolog common stock on a one-for-one basis; have a liquidation
preference equal to $2.00 per share over Innolog common stock as to
distributions in the event of a full or partial liquidation or sale of the
Corporation or any of its subsidiaries;  will accrue an annual dividend equal to
10% of net income preferred dividend allocated pro rata among the preferred
stockholders; and will, in all other respects have the same rights and
privileges as the Innolog common stock.


5.9           Assignment of Existing uKarma Business into Subsidiary.  The
parties contemplate that uKarma may assign all of its current assets and
liabilities of its current business prior to the Acquisition to a Subsidiary
(“ALI”) whose shares of equity securities are intended to be spun-off to the
uKarma shareholders as of a record date that is immediately prior to the
Acquisition (“Pre-Closing Shareholders”) after all applicable SEC laws and
regulations have been complied (including without limitation, possible filing of
a Form 10 by ALI.  The parties agree that the Chief Executive Officer, secretary
and sole director of ALI shall be Bill Glaser at all times, including periods
after the Closing.  Further, the parties agree that Innolog may not: (a) attach
a lien to or other encumber any of ALI's assets or pledge any of ALI’s equity
securities; (b) issue or otherwise sell any equity interests (or rights to own
equity interests in ALI; (c) modify, amend, or delete ALI’s certificate of
incorporation or bylaws or other charter documents; (d) cause ALI to enter into
any agreement without the consent of Mr. Glaser; (e) take any action that
directly or indirectly affects ALI without the prior written approval of Mr.
Glaser; and (f) enter into any agreement to effect any action in (a) through
(e).  The parties agree that after the Closing, uKarma shall take all necessary
actions, if any, to appoint any additional person selected by Mr. Glaser to
serve as a director or officer of ALI.  uKarma, ALI and Innolog will fully
cooperate to make all securities and corporate law filings necessary in order to
spin-off ALI equity securities to uKarma shareholders immediately prior to the
Closing.
 
 
14

--------------------------------------------------------------------------------

 
 
5.10           Escrowed Account.  GCC, Innolog, and uKarma shall have entered
into an Escrow Agreement, under which GCC or Innolog shall have deposited
$75,000.  At Closing, $25,000 of this deposit shall be released to Awesome
Living and $50,000 shall be released to uKarma’s legal counsel, Richardson &
Patel LLP.


5.11           Reverse Stock Split.  uKarma shall have conducted a
1-for-11.120904 reverse stock split.


5.12           Bylaws.  uKarma shall have amended and restated its Bylaws in
accordance with the Bylaws as reasonably requested by Innolog prior to the date
of this Agreement in writing.


ARTICLE 6
CONDITIONS TO CLOSING


6.1           Conditions to Obligations of Innolog and Innolog
Shareholders.  The obligations of Innolog and Innolog Shareholders under this
Agreement shall be subject to each of the following conditions:


(a)           Closing Deliveries.  At the Closing, uKarma  shall have delivered
or caused to be delivered to Innolog and Innolog Shareholders the following:


(i)           resolutions duly adopted by the Board of Directors of uKarma and
Merger Sub authorizing and approving the Acquisition and the execution, delivery
and performance of this Agreement;


(ii)           a certificate of good standing for uKarma and each Subsidiary
from their respective jurisdictions of incorporation, dated not earlier than
five days prior to the Closing Date;


(iii)           written resignations of all officers and directors of
uKarma  and each Subsidiary in office immediately prior to the Closing, and
board resolutions appointing the following individuals to the positions with
uKarma and each Subsidiary listed opposite their names below:
 
Name
 
Position
   
William Danielczyk
Executive Chairman
   
Michael Kane
Secretary/Treasurer and Director
   
Joe Kelley
Director
   
Steve Moses
Director
   
Bruce Riddle
Director
   
Ian Reynolds
Director
   
Erich Winkler
Director
   
Verle Hammond
Director

 
 


 
15

--------------------------------------------------------------------------------

 
 
(iv)           all corporate records, agreements, seals and any other
information reasonably requested by Innolog’s representatives with respect to
uKarma;
 
(v)           such other documents as Innolog and/or Innolog Shareholders may
reasonably request in connection with the transactions contemplated hereby.


(b)           Representations and Warranties to be True.    The representations
and warranties of uKarma  herein contained shall be true in all material
respects at the Closing with the same effect as though made at such
time.  uKarma  shall have performed in all material respects all obligations and
complied in all material respects with all covenants and conditions required by
this Agreement to be performed or complied with by it at or prior to the
Closing.


(c)           Assets and
Liabilities.                                           At the Closing, uKarma
shall not have any material assets or liabilities, contingent or otherwise, or
any tax obligations or any material adverse changes to its business or financial
condition; provided that uKarma may have assigned all its assets and liabilities
to a newly-formed corporation (“ALI”) established to spin-off the current uKarma
business to its shareholders as of record immediately prior to Closing pending
compliance with Federal securities laws and regulations.  At the Closing, an
officer of uKarma shall execute a certificate that (1) payment of all
liabilities or (2) assignment of all liabilities to a Subsidiary that owns the
remainder of the uKarma business shall have been made.


(d)           SEC Filings.  At the Closing, uKarma will be current in all SEC
filings required by it to be filed.


(e)           Audit.  Innolog shall have delivered prior to or simultaneous with
the closing are the Innolog Audited Financials.




(f)           Shareholder Approval.  Innolog shall have obtained the necessary
votes of its shareholders at a duly authorized meeting (or by written consent of
shareholders) in order to close this transaction.


6.2           Conditions to Obligations of uKarma. The obligations of uKarma
under this Agreement shall be subject to each of the following conditions:


(a)           Closing Deliveries.    On the Closing Date, Innolog and/or Innolog
Shareholders shall have delivered to uKarma the following:


 
(i)
this Agreement duly executed by Innolog;



 
(ii)
stock certificates representing Innolog Shares to be delivered pursuant to this
Agreement duly endorsed or accompanied by duly executed stock powers; and



 
16

--------------------------------------------------------------------------------

 


(iii)           such other documents as uKarma may reasonably request in
connection with the transactions contemplated hereby.


(b)           Representations and Warranties to be True.    The representations
and warranties of Innolog and Innolog Shareholders herein contained shall be
true in all material respects at the Closing with the same effect as though made
at such time.  Innolog and Innolog Shareholders shall have performed in all
material respects all obligations and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by them at or prior to the Closing.


(c)           Cash Payment.  Innolog shall have paid uKarma the remaining
balance of the Cash Payment.


(d)           Governmental Approval.  Approvals from any governmental authority
necessary for the transactions contemplated hereby.



ARTICLE 7
OTHER COVENANTS AND AGREEMENTS


7.1           Shareholder Written Consent.  Unless already approved by the
shareholders prior to the closing, uKarma put forth, and have its board of
directors recommend, a proposal to the shareholders to amend uKarma’s charter in
order to change the corporation’s name to “Innolog Holdings Corporation” and to
increase its authorized number of shares of preferred stock from 20 million to
50 million, to increase its authorized number of shares of common stock to 200
million and to amend its Bylaws as designated by Innolog.  Innolog shall
reimburse uKarma for all applicable filing fees and pay Richardson & Patel legal
fees in connection with such actions at Closing.


7.2           Stock Certificates.  uKarma shall deliver irrevocable transfer
agent instructions to deliver appropriate stock certificates representing uKarma
common stock to the appropriate Innolog shareholder within seven (7) business
days following receipt of the applicable stock certificate representing shares
of Innolog common stock.


ARTICLE 8
GENERAL PROVISIONS


8.1           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally,
sent by overnight courier or mailed by registered or certified mail (postage
prepaid and return receipt requested) to the party to whom the same is so
delivered, sent or mailed at addresses set forth below (or at such other address
for a party as shall be specified by like notice):


If notice is to be given to Innolog, any Innolog Shareholder or uKarma
(subsequent to Closing):


Innolog Holdings Corporation
4000 Legato Road Suite 830
Fairfax, VA 22033
Telephone: (703) 766-1412
Facsimile: (703) 766 -1425




 
17

--------------------------------------------------------------------------------

 


If notice is to be given to uKarma (prior to Closing) or uKarma Shareholder,
Bill Glaser or Awesome Living, Inc.:


uKarma Corporation
499 N. Canon Drive, Suite 308
Beverly Hills, California 90210
Attention: Bill Glaser
Telephone: (310) 998-8909
Facsimile: (310) 861-0542


8.2           Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
sections and articles of this Agreement unless otherwise stated.


8.3           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.


8.4           Miscellaneous. This Agreement (together with all other documents
and instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.


8.5           Separate Counsel.  Each party hereby expressly acknowledges that
it has been advised to seek its own separate legal counsel for advice with
respect to this Agreement, and that no counsel to any party hereto has acted or
is acting as counsel to any other party hereto in connection with this
Agreement.


8.6           Governing Law; Venue. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Nevada.  Any
and all actions brought under this Agreement shall be brought in the state
and/or federal courts of the United States sitting in the City of Las Vegas,
Nevada and each party hereby waives any right to object to the convenience of
such venue.


8.7           Counterparts and Facsimile Signatures. This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement.  This Agreement and any documents relating to it may be executed and
transmitted to any other party by facsimile, which facsimile shall be deemed to
be, and utilized in all respects as, an original, wet-inked document.


8.8           Amendment. This Agreement may be amended, modified or supplemented
only by an instrument in writing executed by all parties hereto.


8.9           Parties In Interest; No Third Party Beneficiaries. Except as
otherwise provided herein, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective heirs, legal
representatives, successors and assigns of the parties hereto. This Agreement
shall not be deemed to confer upon any person not a party hereto any rights or
remedies hereunder.
 
 
18

--------------------------------------------------------------------------------

 
 
8.10           Waiver. No waiver by any party of any default or breach by
another party of any representation, warranty, covenant or condition contained
in this Agreement shall be deemed to be a waiver of any subsequent default or
breach by such party of the same or any other representation, warranty, covenant
or condition. No act, delay, omission or course of dealing on the part of any
party in exercising any right, power or remedy under this Agreement or at law or
in equity shall operate as a waiver thereof or otherwise prejudice any of such
party’s rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.


8.11           Expenses.  At or prior to the Closing, the parties hereto shall
pay all of their own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel and financial advisers.




[SIGNATURES FOLLOW]


 
19

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Amended and Restated Merger
Agreement as of the date first written above.


Galen Capital Corporation


By:  /s/ William Danielczyk_________
Name: William Danielczyk
Title:  Chairman
Address:  4000 Legato Road Suite 830
Fairfax, Virginia 22033




Innolog Holdings Corporation


By:  /s/ William Danielczyk_________
Name: William Danielczyk
Title:  Executive Chairman
Address: 4000 Legato Road Suite 830
Fairfax, Virginia 22033






uKarma Corporation




By:  /s/ Bill Glaser________________
Name:  Bill Glaser
Title: Chief Executive Officer


GCC Merger Sub Corporation


By:  /s/ Bill Glaser________________
Name: Bill Glaser
Title:  Chief Executive Officer
Address:




 
20

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
FORM OF ARTICLES OF MERGER



 
 
21

--------------------------------------------------------------------------------

 










Schedule I




Innolog Shareholders
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
Schedule 3.9
Liabilities


The following liabilities were assumed by Awesome Living, Inc. but such
assumption was not confirmed by the applicable creditor:


 
 
·
Business wire  $709.75

 
 
 
·
Fulwider Patton $15,750.00

 
 
 
·
Praesidium   $180.00

 


Awesome Living agrees to indemnify Innolog and uKarma against these liabilities.


Schedule 3.15
Subsidiaries


Awesome Living, Inc.


GCC Merger Sub Corp.


Schedule 3.17
SEC Filings


The Form 10-K for the year ended December 31, 2009 for uKarma was filed late.
 
 
 
 
23